PER CURIAM.
Justice Brock, being absent on account of illness, did not participate in the consideration and decision of this case. The remaining six justices are equally divided as to whether the Court of Appeals erred in concluding that each summons issued failed to charge a criminal offense specified by G.S. 163-270 or G.S. 163-278.19(a) and in affirming the orders of the trial divisions quashing each summons. Therefore, in accordance with our practice, the decision of the Court of Appeals is left undisturbed; but it should not be considered to have precedential value. Mortgage Co. v. Real Estate, Inc., 297 N.C. 696, 256 S.E. 2d 688 (1979); Townsend v. Railway Co., 296 N.C. 246, 249 S.E. 2d 801 (1978); State v. Johnson, 286 N.C. 331, 210 S.E. 2d 260 (1974); see also State v. Greene, 298 N.C. 268, 258 S.E. 2d 71 (1979), and cases therein cited; Starr v. Clapp, 298 N.C. 275, 258 S.E. 2d 348 (1979).
Affirmed.
*275Justice BROCK did not participate in the consideration and decision of this case.